Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/09/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-14, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (JP 2009/231222 A) in view of Ono et al. (US 2017/0283565 A1) and in view of evidence given by Narahashi et al. (US 2010/0044078).
Regarding Claim 1, Hayashi et al. discloses a prepreg comprising a thermosetting epoxy resin composition and a sheet-like fiber substrate (para 0017, lines 1-5). In Example 1, Hayashi discloses an embodiment wherein the thermosetting resin composition comprises 28 parts liquid bisphenol A type epoxy with epoxy equivalent of 180 (Epikote 828) and 28 parts naphthalene type epoxy with epoxy equivalent of 163 (HP 4700) (Example 1, para 0058, lines 4-7). Paragraph 0019 of Hayashi discloses the equivalence and interchangeability of using naphthalene type epoxy known under the tradename HP 4700 with naphthalene type epoxy known under the tradename ESN-475v. Therefore, it would have been obvious to one of ordinary skill in the art to use 28 parts of ESN-
Hayashi et al. does not disclose the sheet-like substrate of the prepreg comprising being made from a cellulose.
Ono et al. discloses a composite prepreg sheet comprising a cellulose fine-fiber layer sheet (abstract) and an epoxy-based resin (para 0042), which is for a printed wiring board for electronic materials (para 0054). The cellulose fiber layer sheet has superior uniformity, limited range of air permeability, can impart thermal stability when compounding with a resin, and is able to ensure sheet strength (para 0066)
It would have been obvious to a person having ordinary skill in the art prior to the filing date of the present invention to modify Hayashi et al. to incorporate the teachings of Ono et al. to produce the sheet-like prepreg comprising a cellulose fine fiber layer. Doing so would produce a prepreg with superior 
Regarding Claim 2, Hayashi et al. in view of Ono et al. discloses all of the limitations of the present invention as applied to Claim 1 above. Hayashi et al. further discloses the curable composition comprising reactive groups of the naphthol based curing agent (curing agent B) present in an amount of 1.1 moles per mole ((55/215)/(28/180+28/340)) of the bisphenol A and naphthalene epoxy resins (curable compounds A) (Example 1, para 0058).
Regarding Claim 3, Hayashi et al. in view of Ono et al. discloses all of the limitations of the present invention as applied to Claim 1 above. Hayashi et al. further discloses 0.1 parts by weight of a curing catalyst and 28 parts by weight each of the bisphenol A and naphthalene epoxy resins (curable compounds A), which is equivalent to 0.2 parts by weight of the curing catalyst to 100 parts by weight of the curable compounds A (Example 1, para 0058).
Regarding Claim 4, Hayashi et al. in view of Ono et al. discloses all of the limitations of the present invention as applied to Claim 1 above, including a curable composition comprising 28 parts liquid bisphenol A type epoxy with epoxy equivalent of 180 (Epikote 828) and 28 parts naphthalene type epoxy (Hayashi, Example 1, para 0058), which can be ESN-475v (Hayashi, para 0019), which has an 
Regarding Claim 5, Hayashi et al. in view of Ono et al. discloses all of the limitations of the present invention as applied to Claim 1 above, but does not disclose the coefficient of linear thermal expansion of the prepreg as claimed.
While Hayashi et al. in view of Ono et al. does not disclose the cured product of the curable composition having a coefficient of linear thermal expansion of 100ppm/K or more or the cured product of the sheet-shaped prepreg having a coefficient of linear thermal expansion of 55 ppm/K or less, given that Hayashi et al. in view of Ono et al. discloses a curable composition and prepreg identical to that presently claimed, it is clear that the curable composition and prepreg of Hayashi et al. in view of Ono et al. would inherently possess coefficients of linear thermal expansion identical to those claimed. 
Regarding Claim 7
Regarding Claims 8 and 11, Hayashi et al. in view of Ono et al. discloses all of the limitations of the present invention as applied to Claim 1 above. While there is no disclosure that the sheet-like prepreg is an encapsulant for compression molding as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. an encapsulant for compression molding, recited in the present claims does not result in a structural difference between the 
Regarding Claims 9 and 12
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. an encapsulant for fan-out wafer-level packaging, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art sheet-like prepreg and further that the prior art structure which is a sheet-like prepreg identical to that set forth in the present claims is capable of performing the recited purpose or intended use.
Regarding Claims 10 and 13, Hayashi et al. in view of Ono et al. discloses all of the limitations of the present invention as applied to Claim 1 above. While there is no disclosure that the sheet-like prepreg is a material for preventing warpage of a thinned silicon chip or thinned substrate having a thickness of 100 µm or less as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or 
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. a material for preventing warpage of a thinned silicon chip or thinned substrate having a thickness of 100 µm or less, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art sheet-like prepreg and further that the prior art structure which is a sheet-like prepreg identical to that set forth in the present claims is capable of performing the recited purpose or intended use.
Regarding Claim 14
While Hayashi et al. in view of Ono et al. does not disclose the cured product of the curable composition having a coefficient of linear thermal expansion of 100ppm/K or more or the cured product of the sheet-shaped prepreg having a coefficient of linear thermal expansion of 55 ppm/K or less, given that Hayashi et al. in view of Ono et al. discloses a curable composition and prepreg identical to that presently claimed, it is clear that the curable composition and prepreg of Hayashi et al. in view of Ono et al. would inherently possess coefficients of linear thermal expansion identical to those claimed. 
Regarding Claim 18, Hayashi et al. in view of Ono et al. discloses all of the limitations of the present invention as applied to Claim 1 above. Hayashi et al. further discloses the curable composition wherein the weighted average of molecular weight per functional group of the bisphenol A and naphthalene epoxy resins (curable compounds A) and the naphthol based curing agent (curing agent B) is 225 g/eq ((28+28+55)/(28/180+28/340+55/215)) (Example 1, para 0058). Ono et al. further discloses the cellulose fine fiber layer sheet has a thickness of 2-22 µm (Abstract).
While Hayashi et al. in view of Ono et al. does not disclose the cured product of the curable composition having a coefficient of linear thermal expansion of 100ppm/K or more or the cured product of the sheet-shaped 
Regarding Claim 21, Hayashi et al. in view of Ono et al. discloses all of the limitations of the present invention as applied to Claim 1 above. Hayashi et al. further discloses the curable composition wherein the weighted average of molecular weight per functional group of the bisphenol A and naphthalene epoxy resins (curable compounds A) and the naphthol based curing agent (curing agent B) is 225 g/eq ((28+28+55)/(28/180+28/340+55/215)) (Example 1, para 0058).
Claims 6, 15-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. in view of Ono et al. and in view of evidence given by Narahashi et al. as applied to claim 1 above, and further in view of Takano et al. (US 6696155 B1).
Regarding Claim 6
Takano et al. discloses a prepreg for printed wiring boards (col 1, lines 15-17) comprising a resin composition comprising an inorganic filler in an amount of 50 parts by weight per 100 parts by weight of epoxy resin (Example III-10, col 28, lines 52-54). The inorganic filler improves dimensional stability and resistance against moisture and heat (col 1, lines 57-60).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Hayashi et al. in view of Ono et al. to incorporate the teachings of Takano et al. and produce a sheet-like prepreg consisting of an inorganic filler in an amount of 50 parts by weight per 100 parts by weight of the curable epoxy compounds. Doing so would improve dimensional stability and resistance against moisture and heat.
Regarding Claim 15
Hayashi et al. in view of Ono et al. does not disclose the composition comprising a filler in a proportion of 1 to 50 parts by weight per 100 parts by weight of the curable compounds A.
Takano et al. discloses a prepreg for printed wiring boards (col 1, lines 15-17) comprising a resin composition comprising an inorganic filler in an amount of 50 parts by weight per 100 parts by weight of epoxy resin (Example III-10, col 28, lines 52-54). The inorganic filler improves dimensional stability and resistance against moisture and heat (col 1, lines 57-60).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Hayashi et al. in view of Ono et al. to incorporate the teachings of Takano et al. and produce a sheet-like prepreg consisting of an inorganic filler in an amount of 50 parts by weight per 100 parts by weight of the curable epoxy compounds. Doing so would improve dimensional stability and resistance against moisture and heat.
Regarding Claim 16, Hayashi et al. in view of Ono et al. discloses all of the limitations of the present invention as applied to Claim 1 above.
Hayashi et al. in view of Ono et al. does not disclose the composition comprising a filler in a proportion of 1 to 50 parts by weight per 100 parts by weight of the curable compounds A.
Takano et al. discloses a prepreg for printed wiring boards (col 1, lines 15-17) comprising a resin composition comprising an inorganic filler in an amount of 50 parts by weight per 100 parts by weight of epoxy resin (Example III-10, col 28, lines 52-54). The inorganic filler improves dimensional stability and resistance against moisture and heat (col 1, lines 57-60).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Hayashi et al. in view of Ono et al. to incorporate the teachings of Takano et al. and produce a sheet-like prepreg consisting of an inorganic filler in an amount of 50 parts by weight per 100 parts by weight of the curable epoxy compounds. Doing so would improve dimensional stability and resistance against moisture and heat.
While Hayashi et al. in view of Ono et al. and Takano et al. does not disclose the cured product of the curable composition having a coefficient of linear thermal expansion of 100ppm/K or more or the cured product of the sheet-shaped prepreg having a coefficient of linear thermal expansion of 55 ppm/K or less, given that Hayashi et al. in view of Ono et al. and Takano et al. discloses a curable composition and prepreg identical to that presently claimed, it is clear that the curable composition and prepreg of Hayashi et al. in view of Ono et al. 
Regarding Claim 17, Hayashi et al. in view of Ono et al. discloses all of the limitations of the present invention as applied to Claim 1 above. Hayashi et al. further discloses the curable composition wherein the weighted average of molecular weight per functional group of the bisphenol A and naphthalene epoxy resins (curable compounds A) and the naphthol based curing agent (curing agent B) is 225 g/eq ((28+28+55)/(28/180+28/340+55/215)) (Example 1, para 0058).
Hayashi et al. in view of Ono et al. does not disclose the composition comprising a filler in a proportion of 1 to 50 parts by weight per 100 parts by weight of the curable compounds A.
Takano et al. discloses a prepreg for printed wiring boards (col 1, lines 15-17) comprising a resin composition comprising an inorganic filler in an amount of 50 parts by weight per 100 parts by weight of epoxy resin (Example III-10, col 28, lines 52-54). The inorganic filler improves dimensional stability and resistance against moisture and heat (col 1, lines 57-60).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Hayashi et al. in view of Ono et al. to incorporate the teachings of Takano et al. and produce a 
While Hayashi et al. in view of Ono et al. and Takano et al. does not disclose the cured product of the curable composition having a coefficient of linear thermal expansion of 100ppm/K or more or the cured product of the sheet-shaped prepreg having a coefficient of linear thermal expansion of 55 ppm/K or less, given that Hayashi et al. in view of Ono et al. and Takano et al. discloses a curable composition and prepreg identical to that presently claimed, it is clear that the curable composition and prepreg of Hayashi et al. in view of Ono et al. and Takano et al. would inherently possess coefficients of linear thermal expansion identical to those claimed. 
Regarding Claim 19,
Ono et al. further discloses the cellulose fine fiber layer sheet has a thickness of 2-22 µm (Abstract).
Hayashi et al. in view of Ono et al. does not disclose the composition comprising a filler in a proportion of 1 to 50 parts by weight per 100 parts by weight of the curable compounds A.
Takano et al. discloses a prepreg for printed wiring boards (col 1, lines 15-17) comprising a resin composition comprising an inorganic filler in an amount of 50 parts by weight per 100 parts by weight of epoxy resin (Example III-10, col 28, lines 52-54). The inorganic filler improves dimensional stability and resistance against moisture and heat (col 1, lines 57-60).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Hayashi et al. in view of Ono et al. to incorporate the teachings of Takano et al. and produce a sheet-like prepreg consisting of an inorganic filler in an amount of 50 parts by weight per 100 parts by weight of the curable epoxy compounds. Doing so would improve dimensional stability and resistance against moisture and heat.
Regarding Claim 20, Hayashi et al. in view of Ono et al. discloses all of the limitations of the present invention as applied to Claim 1 above. Hayashi et al. further discloses the curable composition wherein the weighted average of 
Ono et al. further discloses the cellulose fine fiber layer sheet has a thickness of 2-22 µm (Abstract).
Hayashi et al. in view of Ono et al. does not disclose the composition comprising a filler in a proportion of 1 to 50 parts by weight per 100 parts by weight of the curable compounds A.
Takano et al. discloses a prepreg for printed wiring boards (col 1, lines 15-17) comprising a resin composition comprising an inorganic filler in an amount of 50 parts by weight per 100 parts by weight of epoxy resin (Example III-10, col 28, lines 52-54). The inorganic filler improves dimensional stability and resistance against moisture and heat (col 1, lines 57-60).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Hayashi et al. in view of Ono et al. to incorporate the teachings of Takano et al. and produce a sheet-like prepreg consisting of an inorganic filler in an amount of 50 parts by weight per 100 parts by weight of the curable epoxy compounds. Doing so would improve dimensional stability and resistance against moisture and heat.
While Hayashi et al. in view of Ono et al. and Takano et al. does not disclose the cured product of the curable composition having a coefficient of linear thermal expansion of 100ppm/K or more or the cured product of the sheet-shaped prepreg having a coefficient of linear thermal expansion of 55 ppm/K or less, given that Hayashi et al. in view of Ono et al. and Takano et al. discloses a curable composition and prepreg identical to that presently claimed, it is clear that the curable composition and prepreg of Hayashi et al. in view of Ono et al. and Takano et al. would inherently possess coefficients of linear thermal expansion identical to those claimed. 
Response to Arguments
In light of Applicant’s amendments to Claims 1, 4, 14-15, and 17-21, the rejections of record are withdrawn. New grounds of rejection are described above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109.  The examiner can normally be reached on M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BETHANY M MILLER/Examiner, Art Unit 1787    

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787